UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1282


In re:   SHAHEEN CABBAGESTALK,

                      Petitioner.



    On Petition for Writ of Mandamus (5:14-cv-03771-RMG-KDW)


Submitted:   September 9, 2015        Decided:   September 11, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Shaheen Cabbagestalk, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shaheen    Cabbagestalk       petitions        for    a     writ    of    mandamus

seeking an order directing his immediate release from prison.

We   conclude      that     Cabbagestalk        is   not    entitled       to    mandamus

relief.     Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.                  Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d
509,   516-17     (4th      Cir.   2003).        Further,        mandamus       relief    is

available only when the petitioner has a clear right to the

relief sought.          In re First Fed. Sav. & Loan Ass’n, 860 F.2d
135, 138 (4th Cir. 1988).

       Mandamus may not be used as a substitute for appeal.                         In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).                                The

relief    sought       by   Cabbagestalk        is   not    available       by    way     of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                               We

dispense    with       oral    argument     because         the    facts    and     legal

contentions      are    adequately    presented       in     the    materials      before

this court and argument would not aid the decisional process.



                                                                      PETITION DENIED




                                            2